Citation Nr: 1701001	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an apportionment to J.H. of the Veteran's Department of Veterans Affairs (VA) benefits during his period of incarceration from March [redacted], 2005, to July [redacted], 2008, to include whether J.H. is a dependent parent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 1985 to May 1986. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2006 and January 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The Board previously remanded the claim in January 2012 and August 2015 for further development of the record. 

The Board notes that the Veteran has been incarcerated on two separate occasions during the current appeal period (i.e., from 2012 to the present and from 2005 to 2008).  In May 2016 correspondence, the Veteran essentially limited his appeal for apportionment to his first period of incarceration, from March 2005 to July 2008.  The issue on appeal has been revised accordingly. 


FINDINGS OF FACT

1. J.H. is the Veteran's mother. 

2. The evidence establishes the dependency of J.H. on the Veteran.


CONCLUSIONS OF LAW

1. The criteria for the grant of additional compensation for the Veteran's dependent parent, J.H., have been met. 38 U.S.C.A. § 102 (a)(West 2015); 38 C.F.R. § 3.250 (2016).

2. The criteria for apportionment to J.H. of the Veteran's VA benefits during his period of incarceration from March [redacted], 2005, to July [redacted], 2008, have been met. 38 U.S.C.A. §§ 5307, 5313 (West 2015); 38 C.F.R. §§ 3.450, 3.665 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 
38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159.

In light of the fully favorable disposition below, further discussion of compliance with the VCAA is not necessary.

Analysis

The statutory authority for apportionment of VA compensation or pension, as in a case such as this appeal, is found at 38 U.S.C.A. §§ 5307, 5313(b); 38 C.F.R. § 3.450. 

Any person who is entitled to VA compensation and who is incarcerated in a Federal, State or local penal institution for a period in excess of 60 days for conviction of a felony, and who has service-connected disabilities rated at 20 percent of more, shall be paid not more than an amount equivalent to a 10 percent disability evaluation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends. 38 U.S.C.A. § 5313 (a)(1)(A); 38 C.F.R. § 3.665 (a), (d).  However, all or any part of the compensation not paid to a veteran by reason of subsection (a) may, as appropriate in an individual case, be apportioned under the same terms and conditions provided under 38 U.S.C.A. § 5307. 38 U.S.C.A. § 5313 (b)(1). 

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need. In determining individual need, consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants. 38 C.F.R. § 3.665 (e).

The provisions of 38 C.F.R. § 3.250 govern whether a parent can be classified as a dependent parent.  This regulation provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together: (3) $185 for each additional "member of the family" as defined in paragraph (b)(2). 38 C.F.R. § 3.250 (a)(1). 

Where the income exceeds the monthly amounts stated in paragraph (a)(1) of this section, dependency will be determined on the facts in the individual case under the principles outlined in paragraph (b) of this section.  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance. 38 C.F.R. § 3.250 (a)(2). 

Dependency will be held to exist if the father or mother of the veteran does not have an income sufficient to provide reasonable maintenance for such father or mother and members of his or her family under legal age and for dependent adult members of the family if the dependency of such adult member results from mental or physical incapacity. 38 C.F.R. § 3.250 (b). 

The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life. 38 C.F.R. § 3.250 (b)(1).

The Veteran has been in receipt of a 100 percent disability rating since March 1998.  He was incarcerated from March [redacted], 2005, to July [redacted], 2008.  He claims that his mother was his dependent parent for apportionment purposes during this time.  In this regard, the Veteran has consistently maintained that he was solely responsible for his mother's housing, medical needs, food and other living expenses prior to and during his incarceration.  He stated that his mother was completely dependent on him and had been living with him prior to his 2005 incarceration; due to her poor health he had to move her to "handicap" facility during his incarceration. See, e.g., January 2010 and September 2006 Statements from Veteran.  He also explained that his mother suffered from multiple sclerosis and fibromyalgia and, as a result, it would be very difficult to obtain all of the requested information from her while he was incarcerated. 

The record shows that J.H. is the Veteran's mother and a parental relationship has been established.  The next question presented is whether J.H. may be deemed a "dependent" for VA purposes.  

In support of the claim, the Veteran's mother in September 2006 submitted VA Form 21-509, Statement of Dependency of Parents (note: in previously submitted Statements of Dependency of Parents, J.H. indicated that she had never been married).  The Veteran, on behalf of J.H., provided the following information regarding her net worth, income, and expenses.  He reported $619 for rent; $400 for medical needs; $66 for renters insurance; $500 in grocery expenses; $25 in clothing expenses; $100 in housing supplies; and $75 in "other" expenses.  She also received the following Social Security income per month: in 2005, $839 per month; in 2006, $775 per month; in 2007, $793 per month; and in 2008, $839 per month.  A second expense list during the appeal period was provided by the Veteran which indicated the following expenses: $875 in rent (for "handicap" facility); $112 in utilities; $325 in groceries; $250 for medication copayments; and $200 in "maintenance." 

In January 2010, J.H.'s personal physician, Dr. M.U., submitted a letter noting that J.H. suffered from multiple, severe medical conditions; that she required numerous medications and a wheelchair; and that she was completely disabled and dependent on family members for her medical needs and financial management.  

As an initial matter, the Board finds that J.H. likely under reported her living expenses.  For example, she did not initially provide information regarding her basic transportation costs, to include whether she paid a personal vehicle tax, or other basic information concerning utilities (e.g., water, gas, electric, etc.) and other "bare necessities" and/or conveniences and comforts living. See, e.g., VA Form 21-509. 

Further, J.H.'s reported monthly expenses for medicine and other medical costs, especially given her documented "severe" medical conditions, are lower than a reasonable person would consider accurate or adequate. See 2010 Letter from Personal Physician. 

Based on the evidence of record, to include the Veteran's competent statements concerning his mother's dependency and related living expenses, the Board finds that J.H. meets the criteria of the Veteran's dependent parent pursuant to 38 C.F.R. § 3.250.  The weight of the evidence supports a finding that J.H.'s monthly expenses for the time period in question for "reasonable maintenance" significantly exceeded her monthly income. See 38 C.F.R. § 3.250 (b).  

In light of the determination that J.H. is the Veteran's dependent parent, she is entitled to an apportionment of the Veteran's VA compensation benefits during his incarceration from March [redacted], 2005, to July [redacted], 2008, pursuant to 38 C.F.R. § 3.665(e).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an award of additional compensation benefits for a dependent parent, J.H., is granted, subject to the laws and regulations applicable to the payment of monetary benefits. 

Apportionment to J.H. is granted of the Veteran's withheld compensation benefits during his period of incarceration from March [redacted], 2005, to July [redacted], 2008, subject to the laws and regulations governing the disbursement of monetary benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


